DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the inlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  “The inlet” should be changed to the sensing chamber inlet.
Claim 1 recites the limitation "the outlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  “The outlet” should be changed to the sensing chamber outlet.
Claim 3 recites the limitation "the net driving force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "the inlet port" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  “The inlet port” should be changed to “the sample inlet port”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-11, 16-19, 22, 25 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt et al. (US 2006/0257941). 
McDevitt discloses a microfluidic device (fig. 3) for analyzing a test liquid comprising: 
a sensor (100) provided in a sensing chamber (100/200) (fig. 2,3); 
a flow path (160) comprising a sensing chamber inlet (channel 160 which connects to sensing chamber) and a sensing chamber outlet (outlet of 100/200 towards either 180 or 170) connecting to the sensing chamber (100/200) for respectively passing liquid into and out of the sensing chamber (this limitation is directed to an intended use recitation and is given patentable weight to the extent that the prior art is capable of performing the use), and 

a liquid collection channel (channel 180 or 170 which is located after v1 or v2) downstream of the outlet (portion of channel 180 or 170 located after chamber 100/200); 
a flow path interruption (V1 or V2) between the sensing chamber outlet and the liquid collection channel (V1 is provided between the sensing chamber outlet and the liquid collection channel as interpreted above; see fig. 3), preventing liquid from flowing into the liquid collection channel from upstream, whereby the device may be activated by completing the flow path between the sample input port and the liquid collection channel (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing); 
a conditioning liquid filling (figs 3-5; R1, R2, R3) from the sample input port to the flow path interruption such that the sensor is covered by liquid and unexposed to a gas or gas/liquid interface (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing); 
wherein the device is configured such that following activation of the device, the sensor remains unexposed to a gas or gas/liquid interface and the application of respectively one or more volumes of test liquid to a wet surface of the input port provides a net driving force sufficient to introduce the one or more volumes of test liquid into the device and displace buffer liquid into the liquid collection channel (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing).  
wherein prior to activation, the buffer liquid fills from the sample input port to the flow path interruption (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing).
Regarding claim 3, the microfluidic device according to claim 1 wherein the input port is configured to provide the net driving force (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing. Applicant is urged to claim a structure for providing a “net driving force”).  
Regarding claim 4, the microfluidic device according to claim 3 wherein the input port is configured so as to facilitate a change in shape of the volume of liquid applied to the input port, wherein the net driving force comprises Laplace pressure (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing. Applicant is urged to claim a structure for providing a “net driving force”).    
Regarding claim 6, the microfluidic device according to claim 1 wherein following activation of the device or the introduction of one or more volumes of test liquid, the pressure at the input port is substantially equal and opposite to the pressure at the liquid collection channel (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing).
Regarding claim 7, the microfluidic device according to claim 1, wherein following activation of the device or the introduction of one or more volumes of test liquid, the interfaces at respectively the liquid inlet and the sensing chamber, and the sensing chamber and the outlet channel, are configured to avoid draining of liquid from the liquid inlet or the sensing chamber outlet out of the sensor chamber so as to avoid the provision of a gas/liquid interface in the sensing chamber (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing).
Regarding claim 9, the microfluidic device of claim 1, further comprising an activation system (CPU; fig. 3) operable to activate the device (this limitation is directed to intended use and is therefore given patentable weight to the extent the prior art is capable of performing.  The CPU controls all aspects of the fluid flow within the device).
Regarding claim 10, the microfluidic device of claim 1, wherein the device further comprises a removable seal for the sample input port (para 118 discloses a seal membrane 110).  
Regarding claim 11, the microfluidic device of claim 1, wherein the flow path interruption comprises a closed valve (V1 or V2 shown in fig. 3-5 provide various configurations which are in closed state); and the activation system comprises a mechanism for opening the valve (the CPU controls activation of the valve 1 and valve 2 to provide them in an open or closed state as seen in fig. 3-5). 
Regarding claim 16, the microfluidic device of claim 1, wherein the sensor comprises a membrane or a plurality of membranes (para 118, fig. 2).  
Regarding claim 17, the microfluidic device of claim 16, wherein the membrane is provided across the surface of a well, separating liquid contained in the well from the conditioning liquid in the sensing chamber (para 118, fig. 2).  
Regarding claim 18, a microfluidic device of claim 1, wherein the sensor comprises an array of wells, wherein each well comprises a liquid and wherein a 
Regarding claim 19, the microfluidic device of claim 16, wherein the membrane further comprises a nanopore (the membrane comprises holes 194; para 132).  
Regarding claim 22, the microfluidic device of claim 19, wherein the nanopore is a biological nanopore (para 132, capturing analyte particles).  

Regarding claim 25, McDevitt discloses a method of filling the microfluidic device of claim 1 with test liquid, the method comprising: activating the device by completing the flow path between the sensing chamber outlet and the downstream liquid collection channel; r6857389.1espectively applying one or more volumes of test sample to the wet surface of the sample input port in liquid communication with the downstream collection channel so as to introduce the test liquid into the device (fig. 3 shows this flow path above, where a sample in introduced to the device.  Fig. 4 shows this flow path with path 170 activated.  
Regarding claim 27, the method of claim 25 wherein following activation of the device and prior to the introduction of the one or more volumes of test sample, the 
Regarding claim 28, the method of claim 25 wherein the device is primed following removal of the seal for the sample input port. Any number of reagents/buffer can be added to the sample input port for priming (para 332).  
Regarding claim 29, the method of claim 28, wherein the step of priming comprises providing priming liquid to the device through the sample input port (para 332).  
Regarding claim 30, the method of claim 28, wherein the step of priming comprises drawing fluid from inside the device into the sample input port (para 332).  
Regarding claim 31, the method of claim 25, wherein a plurality of discrete volumes of test liquid are successively applied to the sample input port in order to successively displace buffer liquid into the liquid collection channel (para 332).

Conclusion











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797